In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-19-00284-CV


                             IN RE JAMES FISHER, RELATOR

                                 ORIGINAL PROCEEDING

                                       August 29, 2019

                              MEMORANDUM OPINION
                      Before CAMPBELL and PIRTLE and PARKER, JJ.


       Relator James Fisher, a Texas inmate proceeding pro se, filed a petition for writ of

mandamus with the clerk of this Court but did not accompany his petition with the required

filing fee. By letter dated August 9, 2019, we directed Fisher to pay the filing fee of $155

or, in lieu thereof, to comply with chapter 14 of the Civil Practice and Remedies Code by

filing an affidavit of indigence, an affidavit relating to previous filings, and a certified copy

of his inmate trust account statement. TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a),

14.004 (West 2017). We advised Fisher that if he did not comply by August 19, this

proceeding was subject to dismissal without further notice. To date, Fisher has neither

paid the filing fee nor submitted the materials necessary to proceed under chapter 14.
       Unless a party is excused from paying a filing fee, the clerk of this Court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. TEX. R. APP. P. 5, 12.1(b). An inmate who files an affidavit or a declaration of

inability to pay costs in an appeal or original proceeding must also comply with chapter

14 of the Civil Practice and Remedies Code.           TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.002(a). An inmate’s failure to comply with chapter 14 is grounds for dismissal of the

appeal or original proceeding. In re Johnson, No. 07-16-00354-CV, 2016 Tex. App.

LEXIS 11841, at *2 (Tex. App.—Amarillo Nov. 1, 2016, orig. proceeding) (per curiam)

(mem. op.) (dismissing inmate’s petition for writ of mandamus for failure to pay the filing

fee or submit the materials required to proceed under chapter 14).


       Because Fisher has failed to pay the filing fee or comply with chapter 14 of the

Civil Practice and Remedies Code within the time provided by this Court for compliance,

his original proceeding is dismissed. TEX. R. APP. P. 42.3(c).


                                                         Per Curiam




                                              2